Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Response to Amendment
 3.	Claims 1, 3-5 and 7 have been amended.

Reason for Allowance
4.	Claims 1-20 are allowed. Examiner’s reasons for allowance are following:
	a)	Applicant amended independent claim 1 and overcome rejection. Applicant’s arguments filed on 08/31/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 06/02/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 8 and 15: 
As to claims 1-7 the present invention is direct to a noise injection system, comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the power amplifier is configured to generate the combined voltage and noise signal having substantially the same amplitude across a 99 kHz frequency range and to deliver the noise signal having the substantially the same amplitude across the 99 kHz frequency range into the memory data storage DUT”.
As to claims 8-14 the present invention is direct to a noise injection system comprising:  Independent claim 8 identifies the uniquely distinct features of “a noise signal relay configured to receive a frequency noise signal and to deliver according to the frequency level indicated by the frequency select signal a low frequency noise component when the frequency select signal indicates a low frequency level of the frequency noise signal and ef a high frequency noise component when the frequency select signal indicates a high frequency level of the frequency noise signal”.
As to claims 15-20 the present invention is direct to a method for injecting noise into a device under test (DUT), the method comprising:  Independent claim 15 identifies the uniquely distinct features of “delivering a low frequency noise component of inputted frequency noise to a power amplifier of the amplification assembly for amplification when the frequency select signal indicates the low frequency level, and delivering a high frequency noise component of the inputted frequency noise to an operational amplifier of the amplification assembly for amplification when the frequency select signal indicates the high frequency level”.
The closest prior art, Komura et al. (Pub NO. US 2005/0285655 A1), LIU et al. (Pub NO. US 2015/0212145 A1) teaches System and Method for Noise for DUT, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867